Citation Nr: 1606482	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  13-06 109	)	DATE
						 )
						 )

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for obstructive sleep apnea, and if so, whether service connection may be granted.

2.  Entitlement to a disability rating in excess of 10 percent for tinea pedis. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1971 to April 2000, including service in the Republic of Vietnam and in the Southwest Asia Theater of Operations.  His decorations include the Vietnam Gallantry Cross with Device and the Air Force Outstanding Unit Award with Valor. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing in November 2015.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issue of an increased disability rating for bilateral hearing loss has been raised by the record, (in a January 2016 formal claim), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  The Veteran's service connection claim for obstructive sleep apnea was initially denied by an unappealed October 2007 rating decision.  In a letter dated in November 2007, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  Evidence received since the October 2007 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for obstructive sleep apnea.

3.  The Veteran's obstructive sleep apnea had its onset in service.   

4.  The competent and credible evidence does not reflect there were any distinctive period(s) where the Veteran's service-connected tinea pedis covered 20 to 40 percent of the entire body or exposed areas affected; nor did it require systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for obstructive sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  

3.  The criteria for a rating in excess of 10 percent for tinea pedis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.118, Diagnostic Code 7813-7806 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties Under the Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in March 2010, which was sent prior to the April 2010 rating decision on appeal.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty to notify is satisfied.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

The Veteran has undergone VA examination in connection with his increased rating claim in March 2010 and December 2011.  The Board finds that these examinations are adequate to decide the claim.  The examiners examined the Veteran and reported relevant clinical findings, and provided medical findings directly pertinent to the instant matter.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014).  The evidence does not show, that the Veteran's skin condition has worsened since the December 2011 examination, as the Veteran testified that his skin condition has remained the same since service.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  As such, the Board considers it unnecessary to obtain a new examination or opinion with respect to that issue.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (Fed. Cir. 2007).  

As noted above, VA provided the Veteran with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the November 2015 Board hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for an increased rating.  Moreover, the Veteran and his representative have not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Reopening Claim

Prior Decision

The claim of service connection for obstructive sleep apnea was denied in an October 2007 rating decision.  The claim was denied on the basis that there was no diagnosis of obstructive sleep apnea and there was no evidence of a nexus to service.

No correspondence was received from the Veteran and no additional evidence was received within one year of the October 2007 rating decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the claim became final as to all evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2015).  

New Evidence

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108 (West 2014).  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the October 2007 rating decision, new evidence added to the record consists of VA treatment records, lay statements, and the Veteran's November 2015 Board hearing testimony.  Additionally, the VA treatment records include a diagnosis of obstructive sleep apnea.  The new evidence also includes an August 2010 medical opinion linking the Veteran's sleep apnea to his military service.  The above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and, by itself or in connection with the evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for obstructive sleep apnea.  Accordingly, the Veteran's claim of service connection for obstructive sleep apnea is reopened.  38 C.F.R. § 3.156(a); Shade.

III.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Here, VA treatment records indicate that the Veteran was diagnosed with obstructive sleep apnea based on a May 2009 sleep study.  He has been treated with use of a CPAP machine.  

The Veteran's service treatment records are silent for complaints, findings, treatment, or diagnosis for sleep apnea or sleeping problems.  Significantly, however, in his February 2010 service connection claim, the Veteran stated that he began to display symptoms of sleep apnea while in service.  Moreover, during the November 2015 Board hearing, the Veteran testified to feeling sleep deprived, taking naps during the day, and decreased stress tolerance when feeling sleep deprived.  The Veteran's wife testified that during service, specifically, in the 1990s, that he woke up frequently during the night gasping for air, had trouble falling back asleep, and lacked energy the following day.  Post-service VA treatment records note that she also had to check on him during the night because of his strange breathing patterns, and wake him.  

Based on review of the evidence, and resolving all doubt in the Veteran's favor, the Board concludes that the Veteran and his wife have credibly and competently reported that his sleep apnea symptoms, including excessive snoring, gasping for air, stopped breathing, and daytime sleepiness, were observed during and after service.  Thus, an in-service event is established.  

The Veteran and his wife are competent to attest to recurrent and persistent sleep apnea symptoms, both during and after service, which are capable of lay observation.  Moreover, their statements are internally consistent, uncontroverted by other evidence of record, and therefore deemed credible.  An August 2010 medical opinion states that suspicions of sleep apnea were first visible in December 2000, seven months after separation from service, and that although not evaluated before this date, it is possible that he was dealing with sleep apnea before his diagnosis.  The Board considers it significant that the Veteran was seen for sleep symptoms less than a year after discharge, and a VA physician diagnosed a sleep disorder.  This diagnosis was based on symptoms that had been ongoing for years.  Given the probative evidence showing that the Veteran exhibited sleep apnea symptoms both during and after service, and received a diagnosis shortly following his discharge, the Board finds that a nexus has been established.  Thus, service connection for obstructive sleep apnea is therefore warranted.

IV.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Initially, it should be noted that tinea pedis is not a listed disability under the Rating Schedule, 38 C.F.R., Part 4.  In this case, the RO has rated tinea pedis, by analogy, under 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806, the code for dermatitis or eczema based upon the percentage of exposed and total body areas affected.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  

Diagnostic Code 7813 provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area, also known as jock itch (tinea cruris).  Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118.

Diagnostic Code 7806 provides that a noncompensable rating is warranted if less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the past twelve-month period.  A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.

The Veteran was afforded a VA examination in March 2010.  He reported the continued use of a variety of topical agents to treat his tinea pedis.  He denied seeing a VA dermatologist, and noted that for the past five to six years that he has applied 1% clotrimazole cream twice a day to his foot rash.  He denied use of systemic agents.  He reported that his symptoms consist primarily of foot itching.  Examination of the right foot revealed flaking, scaling eruption primarily limited to the plantar surface, the toes, and intertriginous areas.  The examiner noted onychomycotic change at the great toenail.  Examination of the left foot revealed more widespread involvement of flaking, scaling eruption of the hell, plantar surface, the toes, and the intertriginous areas.  The examiner noted onychomycotic change of all five toenails.

The Veteran underwent a VA skin examination in December 2011.  The Veteran reported that he treats his symptoms of itching, flaking and dystrophic toenails with topical medication only.  He reported the use of topical creams, vinegar soaks, and Benadryl to relieve itching.  Upon physical examination, the examiner noted that the Veteran's tinea pedis does not cause scarring or disfigurement of the head, face, or neck.  He noted the Veteran's use of antihistamines for more than six weeks, topical corticosteroids for more than six weeks, and constant/near-constant use of other topical medication.  The examiner found that the Veteran's tinea pedis covered at least five percent but less than 20 percent, of the entire body, and there were no exposed areas affected.  Notably, the examiner found that the Veteran's tinea pedis does not impact his ability to work.  

The Board finds that the competent and credible evidence does not reflect there were any distinctive period(s) where the Veteran's service-connected tinea pedis covered 20 to 40 percent of the entire body or exposed areas affected.  None of the aforementioned VA examinations, nor the other competent medical evidence of record, reflects the service-connected tinea pedis covered this percentage.  The Veteran contends that his use of topical medication warrants an increased disability rating.  However, the Board also notes that while the record demonstrates that the Veteran has had constant or near constant treatment of this service-connected disability with tropical creams and the use of antihistamines, it consistently reflects it does not require systemic therapy such as corticosteroids or other immunosuppressive drugs.  Consequently, there does not appear to be any basis to assign a schedular rating in excess of 10 percent for the service-connected tinea pedis to include "staged" ratings pursuant to Francisco, supra.  Therefore, his claim for a schedular rating in excess of 10 percent must be denied.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's service-connected tinea pedis.  In pertinent part, the rating criteria focus upon the percent of body or exposed areas affected regardless of specific symptomatology.  Moreover, there are no other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Rather, the VA examinations have consistently indicated little or no functional impact due to the service-connected disability to include the Veteran's occupation.  Therefore, the Board finds the rating criteria are adequate to evaluate the service-connected disability and referral for consideration of extraschedular rating is not warranted.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all of the service-connected disabilities experienced.  Here, only the Veteran's tinea pedis is before the Board and there is no indication in the record that his tinea pedis, together with his other service-connected disabilities, are not contemplated by the schedular criteria. Significantly, he has not argued that the combined effects of his service-connected disabilities are not adequately encompassed within the rating schedule.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.

Finally, the Board does not find that this case raises a claim for a total disability evaluation based upon individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  The record does not suggest, nor does the Veteran contend, that his service-connected tinea pedis precludes him from obtaining and maintaining substantially gainful employment.  Therefore, a claim for TDIU has not been raised.


ORDER

New and material evidence to reopen a claim of service connection for obstructive sleep apnea has been presented; to this extent, the appeal is granted.  

Service connection for obstructive sleep apnea is granted.  

A disability rating in excess of 10 percent for tinea pedis is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


